Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
IDS received 1/17/2020, 11/24/2020 and 4/6/2021 have been entered.

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-12, in the reply filed on 4/29/2021 is acknowledged. 
Claims 13-20 are withdrawn for examination because they draw to nonelected inventions, there being no allowable generic or linking claim. 
Claims 1-12 are presented for examination on the merits. 
Priority
This application is a CON of 14/967,904 (filed 12/14/2015) ABN which is a CON of PCT/US2014/063984 (filed 11/05/2014) and a CIP of PCT/IB2014/002583 (filed 7/15/2014), PCT/US2014/063984 has PRO 61/900,092 (filed 11/5/2013) and PCT/US2014/002583 has PRO 61/856,952 (filed 7/22/2013).

Specification
CON data on page 1 of the specification needs to be updated.



Claim Objections
Claim 1 is objected to because of the following informalities:  please spell out “HA” in line 1 at least in the first occurrence.  Appropriate correction is required.

Claim 6 is objected to because of the following informalities:  the Markush group listed in the claim is not written in standard Markush language (such as “selected from the group consisting of...and ..." or “is any one of …or …).  Appropriate correction is required.
2173.05(h) Alternative Limitations - 2100 Patentability
2173.05(h) Alternative Limitations
I.    MARKUSH GROUPS
…When materials recited in a claim are so related as to constitute a proper Markush group, they may be recited in the conventional manner, or alternatively. For example, if "wherein R is a material selected from the group consisting of A, B, C and D" is a proper limitation, then "wherein R is A, B, C or D" shall also be considered proper…

Claim 12 is objected to because of the following informalities:  should it be “…mixing the first insoluble portion and the second insoluble portion…”? Appropriate correction is required.

Claim Rejections - 35 USC § 112 paragraph(b)
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation "the aqueous solvent" in line 3.  There is insufficient antecedent basis for this limitation in claim 1. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-2 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Melcer et al. (PN3168448).
For Claims 1-2 and 6-7: the reference teaches a method comprising the steps of: dispersing pancreatin (not defatted pork pancreas, col. 3, line 68++) in an aqueous solvent (the aqueous solvent with claimed Hildebrand solubility parameter is not defined to be distinct from: “aqueous phase with deionized water”, col. 3, line 72++ or “aqueous medium with salt”, col. 5, line 51++) at a temperature below 20oC (0oC, col. 4, line 1++) to provide a suspension (diluted solution, col. 3, line 75++); adding an organic solvent (acetone, col. 4, line 2++, for claims 6-7) to the suspension at a temperature below 20oC (-10oC, col. 4, line 2++) to precipitate an insoluble portion (col. 4, line 5++) and provide a soluble portion; separating the insoluble portion from the soluble portion at a temperature below 20oC (-10oC, col. 4, line 7++) via centrifuge; and drying the insoluble portion to provide HA-pancreatin (such as lyophilization or freeze-drying, col. 3, line 34++, col. 6, line 64++).
For Claim 2: the reference teaches the steps of dispersing pancreatin in aqueous solvent, adding an organic solvent to the suspension and separating the insoluble portion from the soluble portion is at temperature of 0oC-15oC (col. 5, line 51++) which includes/overlaps with the claimed 4oC.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moreau et al. (PN5075231).
For Claims 1-3 and 5-7: the reference teaches a method comprising the steps of: dispersing pancreatin (stomach fundus, col. 3, line 49++ or col. 8, line 10++) in an aqueous medium (the acid aqueous solvent with claimed Hildebrand solubility parameter is not defined to be distinct from “aqueous medium”, col. 3, line 50++) having pH of 1.5 to 5 (col. 3, line 50++, for claim 5) at a temperature of 4oC to 30oC (which overlaps with below 20oC (col. 3, line 53++, adding an organic solvent (by treating with alcohols/chloroform/acetone, col. 6, line 51++ and col. 7, line 27++, for claims 6-7) at temperature of 0oC to 10oC to precipitate an insoluble portion (col. 7, line 32++) and provide a soluble portion; separating the insoluble portion from the soluble portion via filtration (col. 7, lines 2++ and 34++); and drying the insoluble portion to provide HA-pancreatin at 100oC to105oC (col. 6, line 67++).
For Claim 4: the reference teaches the suspension comprises pancreatin material in an amount between about 0.05 and 0.3 g/ml (1 g in 1-100 ml, col. 7, line 56++).
For Claim 8: the reference teaches the aqueous solvent is a buffer solution (col. 4, line 10++).
For Claims 9-10: the reference teaches step of adding organic solvent more than twice (col. 7, line 36++) to soluble portion (solvent, col. 7, line 20++) to produce a second insoluble portion and separating the second insoluble portion by filtration (col. 7, line 34++, claim 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 1-12 are rejected under 35 U.S.C. 103(a) as obvious over Melcer/Moreau in view of Hwang (Ind. Eng. Chem. Res., 2007, 46:4289-4294).
Melcer and Moreau teaches a method of preparation pancreatin/lipase described above as applied.
Melcer and Moreau does not explicitly teach an aqueous solvent having a Hildebrand solubility parameter between 38 and 45 (MPa)0.5 as recited in claim 1, drying the second insoluble portion and mixing the insoluble portions as recited in claims 11-12. However, Moreau teaches several successive extraction with organic solvent to obtain an adequate product (col. 6, line 61++).
Hwang teaches selective precipitation of pancreatic proteins (page 4292, left column, 1st full paragraph++) using solutions with proper solubility parameter (page 4291, Table 2).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to dry/combine/mix the insoluble portions to obtain a final pancreatin product.  
A person of ordinary skill in the art would have been motivated at the time of the invention was made to make the modification because the cited references teach preparation of pancreatin product and Moreau teaches several successive extraction with organic solvent to obtain an adequate product (col. 6, line 61++) and Hwang teaches quick precipitation of pancreatic protein using solvent with optimal solubility parameter (page 4292, left column, 1st full paragraph, line 4++) to achieve desirable composition and solubility of the pancreatin protein composition (page 4293, right column, 4th full paragraph++). 
An ordinary skilled artisan would have reasonable expectation of success of achieving such modifications because the cited references teach the claimed method and use of solution with specified solubility parameter and successive extraction with organic/aqueous solvent, is routine and known in the art.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 


Claims 1-12 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least withdrawn claims 10-39 of co-pending US application No. 14906613. Although the conflicting claims are not identical, they are not patentably distinct from each other, because both are directed to a method for preparation of HA-pancreatin comprising similar steps of suspending pancreatin in a solvent, separating the insoluble from soluble and drying the insoluble portion wherein the co-pending application also include conditions at room temperature, therefore, therefore the method of instant application is rendered obvious of the co-pending application.
  This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion
No claim is allowed. 
Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/BIN SHEN/Primary Examiner, Art Unit 1653